Citation Nr: 0200396	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  98-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertensive heart 
disease.

2.  Entitlement to service connection for acute cholecystitis 
with peptic ulcer and abdominal pain, to include as being due 
to undiagnosed illness.

3.  Entitlement to service connection for subcutaneous 
nodules of the left forearm, to include as being due to 
undiagnosed illness.

4.  Entitlement to service connection for migraine headaches, 
to include as being due to undiagnosed illness.

5.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD), for the period 
from September 10, 1997, through March 10, 1999.

6.  Entitlement to a rating in excess of 30 percent for PTSD, 
effective March 11, 1999.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and sister


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty from September 1988 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied the veteran's claims for 
service connection for the disabilities at issue.  In 
addition, the RO, by rating action dated in January 2001, 
granted service connection for PTSD, and assigned a 10 
percent evaluation, effective September 10, 1997, and a 30 
percent evaluation effective March 11, 1999.  The veteran 
disagreed with the assigned evaluations, and the RO issued a 
statement of the case that, in pertinent part, addressed the 
issue of an increased rating for PTSD.  In his informal 
hearing presentation dated in October 2001, the veteran's 
representative asserted that the veteran believed that a 
higher rating was warranted for PTSD.  The Board construes 
this statement as a substantive appeal, and this matter is 
properly before it for appellate consideration.

In the July 1998 rating action, the RO, in pertinent part, 
denied service connection for dysthymic disorder with anxiety 
disorder not otherwise specified (claimed as a panic disorder 
with somatization disorder).  Following his notice of 
disagreement, the RO furnished the veteran a statement of the 
case that, among other things, addressed this issue.  
Thereafter, the veteran submitted a substantive appeal on the 
issue of service connection for a psychiatric disability 
other than PTSD.  The Board notes that the issue of service 
connection for dysthymic disorder/anxiety disorder was 
certified for appeal.  However, in the hearing officer's 
decision dated in January 2001, service connection was 
granted for PTSD.  In the body of this determination, the 
hearing officer noted that the veteran claimed service 
connection for several psychiatric disabilities and that the 
current diagnosis was PTSD with dysthymia.  The decision 
further stated that "[r]esolving all reasonable doubt in 
favor of the veteran service connection is granted for [PTSD] 
with dysthymia."  Thus, it appears that this matter has been 
resolved in the veteran's favor.

The veteran indicated on his substantive appeal dated in 
October 1998 that he wanted a hearing at the RO before a 
Member of the Board.  The only hearing conducted was before a 
hearing officer at the RO.  It is noted that during the 
hearing, it was pointed out that the veteran had requested a 
travel board hearing; however, the veteran specifically 
stated that the hearing before the hearing officer would 
suffice and that there was no need for another hearing.  (See 
July 1, 1999 hearing transcript (Tr.) at Page (Pg.) 16.)

The issues of entitlement to service connection for 
hypertensive heart disease, subcutaneous nodules of the left 
forearm, to include as being due to undiagnosed illness and 
migraine headaches, to include as being due to undiagnosed 
illness are the subject or a Remand following the Order 
section of this decision.


FINDINGS OF FACT

1.  There is no clinical evidence that the veteran has 
cholecystitis with peptic ulcer and abdominal pain

2.  Prior to March 11, 1999, the veteran's PTSD was 
manifested by subjective complaints of anger, difficulty 
sleeping and nightmares, with no clinical findings of memory 
impairment or panic attacks.

3.  Effective March 11, 1999, the veteran's PTSD was 
manifested by nightmares, dreams, sleep disturbance and 
depression.  The Global Assessment of Functioning score 
ranges from 50-55.


CONCLUSIONS OF LAW

1.  Acute cholecystitis with peptic ulcer and abdominal pain 
was not incurred in or aggravated by service, nor is it due 
to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.117 (2001).

2.  A rating in excess of 10 percent for PTSD for the period 
from September 10, 1997 through March 10, 1999 is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).

3.  The criteria for a 50 percent evaluation for PTSD for the 
period beginning March 11, 1999 have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  The RO has obtained the veteran's VA medical 
treatment records from the time he was separated from service 
in 1991 to the present.  Additionally, the RO provided the 
veteran with several examinations in relation to his claimed 
stomach disability and PTSD.  

The record discloses that the July 1998 and January 2001 
rating decisions provided the veteran with the reasons and 
bases for the actions taken on his claims.  The August 1998 
statement of the case and the January 2001 supplemental 
statement of the case provided the veteran with the pertinent 
laws and regulations.  In addition, the August 2001 
supplemental statement of the case contained the criteria for 
a higher rating for PTSD.  These notification letters were 
sent to the veteran's latest address of record, and 
correspondence copies were mailed to the veteran's accredited 
representative, the Veterans of Foreign Wars of the United 
States.  These notifications were not returned by the United 
States Postal Service as undeliverable, see Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).




I.  Service Connection for Acute Cholecystitis With 
Peptic Ulcer and Abdominal Pain in the Right Lower 
Quadrant 

Factual background

The service medical records are unavailable.

Private medical records dated from 1993 to 1995 have been 
associated with the claims folder.  In March 1993, the 
veteran underwent an upper gastrointestinal series that was 
normal.  The clinical diagnosis on the report was 
cholecystitis.  The veteran was admitted to a private 
hospital in December 1993 with a pertinent history of right 
lower quadrant pain for one week.  An examination revealed 
tenderness in the right lower quadrant.  No masses or 
guarding was noted.  The final diagnosis was abdominal pain 
of questionable etiology.  He was seen on several occasions 
in June 1994 for complaints of abdominal pain.  An X-ray 
study of the abdomen was normal.  The veteran was seen in 
March 1995 and reported that he had pain in the right side.  
An examination of the abdomen showed that it was soft.  There 
was no organomegaly.  No tenderness was noted in the right 
upper quadrant.  There was a notation dated the same day to 
rule out peptic ulcer disease.  

VA outpatient treatment records show that the veteran was 
seen for gastroenteritis in January 1995.

On VA general medical examination in March 1998, it was noted 
that the veteran had had episodes of abdominal pain in the 
past.  The veteran reported that he had not had recent 
trouble with abdominal pain.  Following an examination, no 
pertinent diagnosis was made.  The examiner stated that he 
got no history of acute cholecystitis or peptic ulcer 
disease.  He added that the veteran had some right lower 
quadrant pain when he was studied for gall bladder disease 
and peptic ulcer disease, but that he had not had recent 
difficulties in these spheres.

VA medical records dated in 1998 have been associated with 
the claims folder.  In February 1998, a colonoscopy was 
normal.  When the veteran was seen in May 1998, it was 
reported that his past medical history was significant for, 
in pertinent part, esophageal reflux.  An examination of the 
abdomen disclosed that it was soft and nontender to 
palpation, without hepatosplenomegaly, mass or bruit.  The 
pertinent diagnosis was esophageal reflux, stable.  

A VA general medical examination was conducted in March 1999.  
An examination of the abdomen revealed that it was nontender.  
No organomegaly was noted.  No masses or bruits were 
reported.  There was no guarding, rigidity or rebound.  No 
pertinent diagnosis was made.

The veteran was again afforded a general medical examination 
by the VA in March 2000.  No organomegaly or masses were 
noted on examination of the abdomen.  No pertinent diagnosis 
was made.

Service connection is in effect for two disabilities, 
including diarrhea due to undiagnosed illness.

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:

(1) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001'and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis (emphasis added).

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

As noted above, the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO sought to procure any service medical records 
that might be available, but these efforts were unsuccessful.  
The Board points out that it requested that the veteran 
furnish any service medical records in his possession, but he 
has not provided any such records.  Moreover, during the 
hearing at the RO in July 1999, the veteran stated that he 
had not received treatment during service for any of the 
disabilities for which he was seeking service connection.  
(Tr. at Pg. 15.)  Accordingly, another attempt to procure the 
service medical records is not necessary.

The Board acknowledges that the veteran has been seen on a 
number of occasions for complaints involving abdominal pain.  
In this regard, it is significant to observe that an upper 
gastrointestinal series conducted in 1993 was normal.  The 
Board also notes that following the VA examination in March 
1998, the examiner noted that there was no history for 
cholecystitis or peptic ulcer disease.  No abdominal 
disability was found at that examination.  VA general medical 
examinations were also conducted in March 1999 and March 
2000, and no abnormalities of the abdomen were identified.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  

There is a report that the veteran has esophageal reflux.  As 
noted above, 38 C.F.R. § 3.317 provides that a condition 
which is attributed to "any known clinical diagnosis" is 
not eligible for compensation under the regulation.  Since 
this is a known clinical diagnosis, service connection under 
38 C.F.R. § 3.317 is not in order.  Therefore, service 
connection is not warranted for acute cholecystitis with 
peptic ulcer and abdominal pain either on a direct basis or 
pursuant to 38 C.F.R. § 3.317.  


II.  An Increased Evaluation for PTSD 

Factual background

VA outpatient treatment records dated in 1997 have been 
associated with the claims folder.  The veteran was seen in 
the mental health clinic in October 1997 for complaints 
including anxiety and depression.  He related that these 
problems began after he returned from the Persian Gulf.  The 
diagnoses were rule out PTSD, rule out panic disorder without 
agoraphobia and rule out somatization disorder.  

The veteran was seen by the VA for a psychological assessment 
in January 1998.  Following testing, the diagnoses were 
anxiety, dysthymia, PTSD and major depression.  Later that 
month, it was reported that he complained of insomnia and 
nightmares of the Persian Gulf.  Recent news reports about 
escalating conflicts between the United States and Iraq had 
exacerbated the frequency and intensity of his nightmares.  
The impressions were rule out PTSD and rule out somatization 
disorder.  

Received in January 1998 were statements from the veteran's 
sister and several friends.  The veteran's sister wrote that 
the veteran was a completely different person after he 
returned from service.  She related that he was moody, not 
sociable and had a hard time trusting anyone or allowing 
anyone to get close to him.  One friend indicated that the 
veteran had become more hostile toward people after his 
return from service.

A VA psychiatric examination was conducted in February 1998.  
The veteran's claims folder was not available to the 
examiner.  It was noted that the veteran's involvement with 
mental health services had begun within the previous year.  
The veteran indicated that he was employed in a coal mine, 
but that he was absent fairly often due to getting sick and 
going to medical appointments.  He reported that he 
experienced nightmares approximately once per week and 
intrusive thoughts daily.  It was indicated that when 
confronted with external cues associated with the trauma, the 
veteran appeared to experience a certain degree of 
psychological discomfort.  It was further reported that the 
veteran did not suffer from recall difficulty, feelings of 
detachment from others, diminished interest in activities or 
a sense of a foreshortened future.  The examiner noted that 
there did not appear to be evidence of avoiding recollections 
related to the trauma.  The veteran stated that he had 
difficulty falling and staying asleep.  He added that he had 
outbursts of anger and difficulties with concentration and 
exaggerated startle response.

The examiner noted that the veteran was pleasant and 
cooperative throughout the interview.  The veteran appeared 
to be very honest in his presentation and there was 
absolutely no hint of an attempt at distorting his level of 
emotional functioning.  The examiner indicated that the 
veteran struggled with anger, depressed mood and 
irritability.  While some of his symptoms were found in 
individuals with PTSD, some of his current dissatisfaction 
and frustration appeared to be more related to the veteran's 
unhappiness over not being more successful in his career.  
The veteran stated that his suicidal thoughts reflected the 
notion that his wife and children would be better off with 
someone who could earn more money than he could.  It was 
stated that the veteran was able to maintain employment and 
maintain his roles as husband and father and function 
relatively adequately.  The diagnostic impressions were 
dysthymic disorder and anxiety disorder, not otherwise 
specified.  The Global Assessment of Functioning score was 
65-70.  

The veteran was examined by a psychologist for the Social 
Security Administration in May 1998.  He reported that he had 
a "high temper" and that he got angry all the time.  It was 
noted that he was casual and clean in appearance.  He was 
alert and his thought processes were well-organized and 
reality based.  He showed no evidence of a formal thought 
disorder or any other signs of psychotic features.  His 
speech was rational and coherent.  The veteran showed 
reasonably good articulation and fluency.  He appeared to be 
in a somewhat concerned and perhaps mildly anxious and 
depressed mood.  His affect was found to be fairly 
constricted.  He was able to relate reasonably well with the 
examiner.  The veteran was noted to be oriented to time, 
place, person and situation.  His long-term memory appeared 
to be well intact.  Short-term memory found that the veteran 
was able to recall three out of three objects after five 
minutes.  His immediate memory found him able to recite six 
digits forward and five in reverse.  Essentially, the veteran 
showed no significant impairment in any modality of his 
memory.  The veteran was able to count backwards from 20 to 1 
in a reasonably good time of eleven seconds.  He demonstrated 
good ability for abstract thinking.  He related that he slept 
an average of three hours at night.  It was reported that he 
had some buddies.  The veteran stated that he had experienced 
an increase in his temper and a somewhat more difficult time 
in getting along with others.  His level of cognitive 
capability was reasonably good.  He reported some anxious 
features that might be secondary to his Persian Gulf 
experiences.  He had suffered with some disturbance in sleep 
and, on occasion, had some degree of flashback regarding his 
service experience.  

The diagnostic impressions were PTSD, mild to moderate, and 
dysthymic disorder, late onset.  The Global Assessment of 
Functioning score was 60.  The examiner commented that it 
appeared that the veteran maintained cognitive capability 
that would enable him to understand, retain and carry out a 
simple to somewhat more complex instruction and task.  He 
displayed reasonably good concentration during the 
examination, and it was believed that he generally maintained 
the ability to carry out such tasks in a reasonably reliable 
manner and within a normal time frame.  

The veteran was afforded a psychiatric examination by the VA 
in March 1999.  It was noted that the claims folder was 
reviewed.  It was reported that the veteran was unemployed, 
and was applying for Social Security Administration 
disability benefits for his multiple physical problems.  It 
was stated that the veteran took care of his activities of 
daily living.  His current psychiatric symptoms included a 
sleep disturbance, dreams with military content, temper 
outbursts and that he avoided watching television programs 
related to the Persian Gulf because he became extremely 
anxious and distressed.  He also described multiple episodes 
of chest pain, dizziness nosebleeds, syncopal episodes and 
diarrhea.  His appetite was good.  The veteran stated that he 
got along fairly well with people, but that he avoided 
crowds.  He experienced some mood changes.  He added that 
sometimes he became depressed and felt down.  During those 
times, he had thoughts of suicide, and he would isolate 
himself.  

On mental status evaluation, the veteran appeared well-
groomed and was dressed in clean clothing, appropriate for 
the weather.  There were no psychomotor abnormalities.  His 
behavior was cooperative and pleasant.  His speech was 
coherent, relevant and delivered at a regular rate.  His 
thoughts were goal-directed.  He denied current suicidal or 
homicidal ideas.  The veteran denied audiovisual 
hallucinations.  There was no evidence of delusional 
thoughts.  His affect was appropriate.  His mood was slightly 
dysphoric and cognitive functions were grossly preserved.  
The pertinent diagnoses were PTSD, chronic, and dysthymia.  
The current Global Assessment of Functioning score was 55.  

Following a VA general medical examination in March 1999, the 
pertinent diagnosis was generalized anxiety disorder.  

The veteran was examined by a private psychologist in June 
1999 for purposes of a Social Security Administration 
examination.  The veteran related that when he was working, 
he got along with his co-workers and supervisors 
"sometimes."  He stated that he gets depressed 
approximately two to three times per week and this was 
generally related to his financial problems and inability to 
work.  He had suicidal thoughts about one to two times per 
month, but never with a plan.  He described his sleep as 
being "up and down."  He added that his combat-related 
nightmares had decreased as a result of his sleep medication.  
He described his appetite as good.  The veteran related that 
he felt very nervous approximately twice per week.  He 
indicated that he gets "jumpy" and that he was bothered by 
any little noise.  He maintained that he felt worthless 
because he was unable to work and support his family.  When 
asked what the obstacles to employment were, the veteran said 
"passing out, not being able to drive, chest pain, diarrhea, 
migraine headaches, and all the medications."  He added that 
he stated that he would not feel depressed or anxious if the 
medical problems were not present.  

It was noted that the veteran was able to attend to his own 
personal hygiene needs.  He could fix simple meals.  He 
reported that he had a good relationship with his children, 
despite a quick temper.  It was noted that the veteran was 
dressed casually but neatly.  He appeared to be well-groomed.  
He was alert and oriented throughout the examination.  He was 
pleasant and cooperative.  His current mood was "nervous and 
fatigued," and this appeared to be consistent with his 
observed affect.  Following psychological testing, during 
which the veteran appeared to put forth his best effort, the 
diagnostic impressions were anxiety disorder, not otherwise 
specified (with some PTSD-related symptoms) and adjustment 
disorder with depressed mood.  The Global Assessment of 
Functioning score was 50-55.  

It was summarized that the veteran was quite limited in his 
physical activity capability due to his multiple medical 
impairments.  He had some difficulty adjusting to these 
limitations and this had resulted in some mild to moderate 
symptoms of depression.  Additionally, there was some 
indication of an anxiety disorder with a few symptoms 
characteristic of PTSD.  It was noted that the veteran stated 
that his medical problems were his primary concern and he 
believed that if they were alleviated, he would no longer 
suffer from psychological problems.  Based on the 
psychological evaluation, the examiner commented that the 
veteran appeared capable of understanding and retaining 
simple instructions and he demonstrated an ability to sustain 
concentration to complete basic tasks.  It was stated that he 
might have some difficulties in terms of interpersonal 
relationships at work as he would likely become anxious in 
social situations.  Finally, the examiner indicated that the 
veteran would likely experience some difficulty dealing with 
the day to day stress associated with employment given his 
apparent anxiety disorder.

In July 1999, the veteran's mother stated that the veteran 
seemed very subdued upon his return from service.  She 
maintained that he was very withdrawn and depressed.  She 
added that he was short-tempered, easily agitated and filled 
with stress.

An August 1999 evaluation for the Social Security 
Administration reveals that the veteran complained of a mood 
disorder.  He reported violent mood swings in which he was 
calm one moment and enraged the next.  He related that he had 
feelings of extreme anxiety.  Following an examination, the 
pertinent assessment was anxiety disorder/depression.  

VA outpatient treatment records show that the veteran was 
seen in September 1999.  It was indicated that he appeared 
depressed.  He reportedly slept about 4-5 hours and woke up a 
lot during the night.  He stated that he was eating well

The veteran was again afforded a VA psychiatric examination 
in March 2000.  It was noted that the claims folder was 
reviewed.  The veteran stated that his last employment was in 
March 1998 and, after he worked for one year, he went on 
medical leave and did not return to work.  His daily 
activities consisted of sitting around his house and watching 
television.  He took care of his activities of daily living.  
He complained of high temper, anxiety, night sweats, dreams 
and sleep disturbance.  He also reported that he avoided 
crowds and noise.  The veteran indicated that he had good and 
bad days.  He related that he had multiple somatic 
complaints.  The veteran further indicated that he became 
anxious around people and that unexpected noises made him 
jittery.  He complained of difficulty initiating and 
maintaining sleep.  

On mental status evaluation, the veteran appeared well-
groomed.  There were no psychomotor abnormalities.  He was 
clean, and his behavior was cooperative and pleasant.  His 
speech was current, coherent, relevant and at a regular rate.  
His thoughts were organized.  He denied suicidal or homicidal 
ideas.  He denied audiovisual hallucinations.  His affect was 
appropriate.  The veteran's mood was euthymic.  He was alert 
and oriented times three.  His concentration was preserved.  
A mini-mental status examination was 30/30.  The pertinent 
diagnoses were PTSD, chronic and dysthymia.  The current 
Global Assessment of Functioning score was 55.  The examiner 
noted that there was no evidence of cognitive deficit.

In August 2000, the examiner who conducted the March 2000 VA 
psychiatric examination commented that the veteran's PTSD 
symptoms were indicated by description of temper outbursts, 
startle response to noises, sleep disturbance, dreams and 
reliving the traumatic military experience. 

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).



General Rating Formula for Psychoneurotic Disorders:                     
                                     
Occupational and social impairment, with deficiencies		
	70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.

      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record reflects the fact that the veteran has been 
afforded a number of examinations to ascertain the severity 
of his service-connected psychiatric disability.  He has been 
evaluated by both the VA and private medical providers for 
the Social Security Administration.  In this case, the RO 
assigned a 10 percent evaluation for the period from 
September 10, 1997, through March 10, 1999; thereafter, a 30 
percent evaluation was assigned.  The veteran disagreed with 
these initial ratings.  Accordingly, the Board will consider 
whether a higher rating is warranted for PTSD since the 
inception of the award.

On the initial VA psychiatric examination conducted in 
February 1998, the veteran complained of nightmares, 
intrusive thoughts, outbursts of anger, problems with 
concentration and exaggerated startle response.  It is 
significant to point out, however, that the examination found 
that the veteran was pleasant and cooperative .  The examiner 
indicated that the veteran struggled with anger, depressed 
mood and irritability.  He assigned a Global Assessment of 
Functioning score of 65-70.

Similarly, when the veteran was examined for the Social 
Security Administration in May 1998, the veteran's appearance 
was clean, and there was no indication of a thought disorder.  
There was no evidence of any impairment in memory.  The Board 
acknowledges that his mood was mildly anxious and depressed, 
and he reported problems sleeping.  The examiner diagnosed 
PTSD, mild to moderate, and dysthymic disorder.  The Global 
Assessment of Functioning score was 60, and the examiner 
stated that the veteran's concentration was reasonably good.

The Court has held that Global Assessment of Functioning 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32). 
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

Based, in part, on the guidelines summarized above, the Board 
finds that a rating in excess of 10 percent for PTSD is not 
warranted for the period from September 10, 1997 through 
March 10, 1999.  While there was some indication that the 
veteran's mood was depressed and that he had sleep 
disturbance, the fact remains that his symptoms were not more 
than mild.  In this regard, the Board emphasizes that there 
is no evidence of any panic attacks or memory loss.  
Moreover, the Board notes that while the veteran conceded 
during the February 1998 VA psychiatric examination that he 
missed work fairly often, this was attributed to the fact 
that he got sick.  There was no suggestion that the time he 
missed from work was related to his psychiatric disability.  
The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his disability.  Thus, the weight 
of the evidence is against the claim for an increased rating 
for PTSD for the period from September 10, 1997 through March 
10, 1999.

The Board recognizes that the veteran's PTSD underwent an 
increase in severity, and this was acknowledged by the RO, as 
it assigned a 30 percent rating, effective March 11, 1999.  
This was the date of a VA psychiatric examination which 
demonstrated that the symptoms of the veteran's psychiatric 
disability were more severe.  The question before the Board 
is whether a higher rating is warranted.  In this regard, at 
the time of the March 1999 VA psychiatric examination, the 
veteran reported sleep disturbance, dreams, mood changes, 
occasional suicidal thoughts and that he was anxious and 
depressed.  The examination disclosed that he was well-
groomed and had no thought disorder.  The only abnormal 
finding was that his mood was slightly dysphoric.  In light 
of the findings and the veteran's complaints, the examiner 
assigned a Global Assessment of Functioning score of 55.  

During the examination on behalf of the Social Security 
Administration in June 1999, the veteran conceded that when 
he had been working, he only "sometimes" got along with co-
workers and his supervisors.  He reported that he was nervous 
and depressed.  He also related that he had problems 
sleeping.  The examiner noted that the veteran was well-
groomed and fully oriented.  He added that the veteran was 
nervous and fatigued.  It was further noted that he had mild 
to moderate depression due to the fact that his activities 
were limited as a result of his medical problems.  The 
examiner assigned a Global Assessment of Functioning score of 
50-55.

Finally, the Board notes that the veteran complained of 
anxiety, night sweats, dreams and impaired sleep at the time 
of the March 2000 VA psychiatric examination.  The 
examination disclosed that he was well-groomed and had no 
psychomotor abnormalities.  His mood was euthymic.  The 
examiner assigned a Global Assessment of Functioning score of 
55.  

It cannot be disputed that the veteran's psychiatric has 
become more severe during the course of his appeal.  Indeed, 
following the VA examination in February 1998, the Global 
Assessment of Functioning score was 65-70.  Yet, the more 
recent psychiatric examinations, including both VA and Social 
Security Administration examinations, have demonstrated a 
Global Assessment of Functioning score in the range of 50-55.  
The Board observes that the Social Security Administration 
examiner commented in June 1999 that the veteran could 
understand only simple instructions and complete basic tasks.  
A review of the examinations establishes that the veteran has 
continued to express complaints of anxiety, sleep 
disturbance, temper and night sweats.  It must also be 
emphasized that a VA physician noted in August 2000 that the 
veteran's symptoms were manifested by startle response, 
dreams and reliving of his military experiences.  These 
findings demonstrate that the veteran's PTSD is more severe 
and that the symptoms are most compatible with the criteria 
for a 50 percent evaluation.  The Board concludes that the 
clinical findings are consistent with the veteran's 
statements concerning the severity of his PTSD.  The weight 
of the evidence supports the claim for a rating of 50 percent 
for PTSD.

However, the Board concludes that a rating in excess of 50 
percent is not warranted for PTSD.  In this regard, the Board 
observes that the most recent VA psychiatric examination, 
conducted in March 2000, revealed that the veteran was well 
groomed.  He did not have any hallucinations and he was not 
suicidal.  His affect was appropriate and he was fully 
oriented.  As noted above, the symptoms required for a 70 
percent evaluation include suicidal ideation, near-continuous 
panic neglect of personal hygiene and spatial disorientation.  
Since these findings were not demonstrated on the recent VA 
examination, the Board finds that there is no basis on which 
a rating in excess of 50 percent may be assigned.


ORDER

Service connection for acute cholecystitis with peptic ulcer 
and abdominal pain is denied.

A rating in excess of 10 percent for PTSD for the period from 
September 10, 1997 through March 10, 1999 is denied.

A rating of 50 percent for PTSD beginning March 11, 1999 is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.




REMAND

The veteran asserts that service connection is warranted for 
hypertensive heart disease, acute cholecystitis with peptic 
ulcer and abdominal pain, subcutaneous nodules of the left 
forearm and for migraine headaches.  It is noted that the 
last three disabilities are claimed as being due to service 
or to an undiagnosed illness.  

Initially, the Board notes that the veteran underwent cardiac 
catheterization in 1994 that revealed normal left ventricular 
function and a normal coronary artery anatomy.  Sinus 
bradycardia has been identified on electrocardiogram.  
Following a VA cardiology examination in April 1998, it was 
stated that there was no obvious evidence of atherosclerotic 
heart disease.  During a VA general medical examination in 
March 1998, several elevated blood pressure readings were 
recorded.  During a psychological examination conducted for 
the Social Security Administration in June 1999, it was 
reported that the veteran was on medication for high blood 
pressure.  The veteran has not been afforded a recent 
cardiology examination to determine the presence of any 
cardiovascular disease.  

The veteran also asserts that service connection is warranted 
for nodules of the left forearm.  The record reflects that a 
left ganglion cyst was removed in July 1998.  The report of 
this procedure has not been associated with the claims 
folder.  In addition, the veteran has not been afforded an 
examination following his separation from service to evaluate 
this disability.

Finally, the veteran asserts that service connection is 
warranted for migraine headaches, to include as being due to 
undiagnosed illness.  Medical records establish that he has 
been diagnosed with migraine headaches.  He has not been 
afforded a neurological examination to ascertain the etiology 
of his headaches.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The record reflects the fact that the veteran's service 
medical records are not in the claims folder.  Apparently, 
one attempt was made to obtain them, but the National 
Personnel Records Center indicated that no records could be 
located.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 39 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The amendments were effective November 9, 
2000 except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  The regulation requires, in 
pertinent part, that "as many requests as are necessary" be 
made to obtain relevant records from a Federal agency.  
Indeed, such requests must continue until it is determined 
that the records sought do not exist or that further efforts 
to obtain them would be futile.  Thus, the Board believes 
that another attempt should be made to procure the veteran's 
service medical records, to include any records of his 
Reserve service.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
contact the National Personnel Records 
Center and obtain the veteran's service 
medical records, including the Reserve 
records.  If no records are available, 
the National Personnel Records Center 
should so state.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
cardiovascular disease, nodules of the 
left forearm or migraine headaches since 
his discharge from service.  The RO 
should specifically request the report 
prepared in conjunction with the removal 
of the left ganglion cyst in July 1998.  
After securing the necessary release, the 
RO should obtain any records that have 
not already been associated with the 
claims folder.

3.  The veteran should then be afforded 
VA examinations by specialists in 
cardiology, dermatology and neurology, if 
available, to determine the nature and 
extent of any cardiovascular disease, 
nodule of the left forearm or headaches.  
All necessary tests should be performed.  
The examiners should be requested to 
state whether it is at least as likely as 
not that the veteran has objective 
indications of the claimed symptoms and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The cardiologist should state 
if the veteran has any cardiovascular 
disease; if so, he should specify the 
nature of the disability.  The 
dermatologist should be requested to 
state whether the veteran has residuals 
of a nodule.  The neurologist should 
state whether headaches are present and, 
if so, whether they are migraine 
headaches.  The examiners should state 
whether the veteran's symptoms/identified 
disabilities are attributable to his 
service, including as a result of his 
being in the Persian Gulf.  The rationale 
for all opinions expressed should be set 
forth.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



